Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is prepared in response to a Request for Continued Examination (RCE) filed on October 27, 2020.  
Claims 1-21 are pending.
Claims 1-21 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2020 has been entered.
Response to Amendments
The claim amendments and Applicant’s arguments filed on October 27, 2020 have been carefully considered.  However, the amendments and arguments failed to place the application in condition for allowance in view of the new ground of rejection as set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-5, 7-14 and 16-21 are rejected under 35 U.S.C. 103) as being obvious over Koren et al. (U.S. 2013/0168954), in view of Story et al. (US 9,317,486).
Regarding claim 1, Koren disclosed a picture book recognition method applied to an apparatus with a camera, comprising: 
acquiring an image of the picture book with the camera at a preset acquisition frequency, wherein the image is an inside page or a cover of the picture book (Koren, Fig. 8C, step 842, “the device takes a picture”; [0182], “camera frame rate: 10  frames per second”; please also see [0108, 0111]); 
uploading the image to a server (Koren, Fig. 8C, step 843, and [0093, 0102]; Fig. 8A, steps 804, 806); 
receiving a first audio link corresponding to the image returned from the server, if the server determines that the image is recognized as a cover or an inside page, wherein the first audio link corresponds to the recognized cover or inside page (Koren, Fig. 8A, step 806; Fig. 8C, step 843 disclosed receiving book’s audio tracks if the book is recognized according to cover’s signature; Koren also disclosed in [0111] that “the book identification is provided or obtained otherwise (… or by transmitting an image or signature of an image of the book to a server which matches the image or signature with a book cover”); and 
further receiving a picture book ID returned from the server if the server determines that the image is recognized as a cover, wherein the picture book ID corresponds to the recognized cover (Koren, [0102, 0111], “the book identification is provided or obtained otherwise (e.g. … or by transmitting an image or signature of an image of the book to a server which matches the image or signature with a book cover”);
Koren, Fig. 8A, step 808; Fig. 8C, step 844). 
Koren did not explicitly disclose that 
the image is uploaded without any valid picture book ID to the server, wherein the server is configured to recognize and compate the image with covers and inside pages of picture books in a database.
However, in the same field of endeavor, Story disclosed a device that captures images of a physical book to identify a current ocation in textual content of the captured and displayed images of the physical book correspond to a current output position of companion audio content (Story, Abstract).
In particular, Story disclosed
the image is uploaded without any valid picture book ID to the server, wherein the server is configured to recognize and compate the image with covers and inside pages of picture books in a database (Story, col. 15, lines 8-15, “the physical content may be identified by taking an image with the camera 108 of the title page, copyright page, or other page of the physical book 102.  The image may then be sent to the content detection and alignment server 206, where the content detection and alignment module 316 may detect the words, pictures, numbers, or any other content in the image through, for example, optical character recognition (OCR)”); and
One of ordinary skill in the art would be motivated to combine Koren and Story because both references disclosed the method and system for retrieving and playing back audio content corresponding to physical book content by recognizing the image of the book pages (Koren, Abstract; Story, Abstract).

Regarding claim 2, Koren and Story disclosed the method according to claim 1. Koren further disclosed: 
receiving a page turning instruction returned from the server (Koren, [0108]); 
acquiring a new image of the picture book with the camera at a preset acquisition frequency (Koren, [0108] and Fig. 8C, step 845); 
uploading the new image and the picture book ID to the server (Koren, Fig. 8C, step 846]; 
receiving a second audio link corresponding to the new image returned from the server; and connecting to a second audio stream in the server and playing the audio according to the second audio link (Koren, Fig. 8C, step 851; [0157]; Fig. 10 and [0267]).  
Regarding claim 3, Koren and Story disclosed the method according to claim 1. Koren further disclosed: receiving a start signal to give a prompt tone or a prompt message (Koren, Fig. 8C, step 841).  
Regarding claim 4, Koren and Story disclosed a picture book recognition method applied to a remote server (Koren, Abstract), comprising: 
receiving an image of the picture book acquired by an apparatus with a camera (Koren, Fig. 8C, step 842, “the device takes a picture”; [0182], “camera frame rate: 10 frames per second”; please also see [0108].  Koren’s disclosure shows that the device has a camera.  Koren also disclosed in [0111] that the image is transmitted to a server); 
Koren, Fig. 8C, step 843) and a score corresponding to the recognition result (Koren, [0188, 0189]); 
returning, to the apparatus with the camera, a first audio link corresponding to the recognized cover or inside page, if the image is recognized as a cover or an inside page by the recognition result having a score higher than a score threshold (Koren, Fig. 8A, step 806; Fig. 8C, step 843) and, 
further returning, to the apparatus with the camera,  a picture book ID corresponding to the recognized cover if the image is recognized as a cover (Koren, [0102, 0111], “the book identification is provided or obtained otherwise (e.g. … or by transmitting an image or signature of an image of the book to a server which matches the image or signature with a book cover”); and 
transmitting to the apparatus with the camera a first audio stream according to the first audio link (Koren, Fig. 8A, step 808; Fig. 8C, step 844).  
Koren did not explicitly disclose that 
the image is uploaded without any valid picture book ID to the server, wherein the server is configured to recognize and compare the image with covers and inside pages of picture books in a database.
However, in the same field of endeavor, Story disclosed a device that captures images of a physical book to identify a current ocation in textual content of the captured and displayed images of the physical book correspond to a current output position of companion audio content (Story, Abstract).
In particular, Story disclosed
Story, col. 15, lines 8-15, “the physical content may be identified by taking an image with the camera 108 of the title page, copyright page, or other page of the physical book 102.  The image may then be sent to the content detection and alignment server 206, where the content detection and alignment module 316 may detect the words, pictures, numbers, or any other content in the image through, for example, optical character recognition (OCR)”); and
One of ordinary skill in the art would be motivated to combine Koren and Story because both references disclosed the method and system for retrieving and playing back audio content corresponding to physical book content by recognizing the image of the book pages (Koren, Abstract; Story, Abstract).
Regarding claim 5, Koren and Story disclosed the method according to claim 4. Koren further disclosed wherein recognizing the image comprises: 
comparing the image with cover images of picture books stored in the database (Koren, [0185]); 
recognizing the image as the cover image if it matches any of the cover images stored in the database (Koren, [0102, 0111]); 
determining whether the image carries a picture book ID if it does not match any of the cover images stored in the database (Koren, [0102, 0111]); and 
if the image carries a picture book ID, determining a corresponding picture book according to the picture book ID, and comparing the image with inside page images of the corresponding picture book stored in the database (Koren, [0110-0116]).  
Regarding claim 7, Koren and Story disclosed the method according to claim 4. Koren further disclosed wherein the image is at least two images that are consecutively acquired (Koren, Fig. 8C, step 842 and step 845); recognizing the image to obtain a recognition result and a score corresponding to the recognition result comprises: 
recognizing each of the images; and if the recognition result of each image is the same, outputting the recognition result and the score corresponding to the recognition result (Koren, Fig. 8C, step 846; please also see Fig. 8B).  
Regarding claim 8, Koren and Story disclosed the method according to claim 4. Koren further disclosed continuously receiving images; recognizing the images to obtain the recognition result; and determining that a page of the picture book is turned and returning a page turning instruction if the recognition result is different from the previous recognition result (Koren, Fig. 8B and 8C).  
Regarding claim 9, Koren and Story disclosed the method according to claim 8. Koren further disclosed receiving a new image and picture book ID thereof; recognizing the new image to obtain a recognition result and a score corresponding to the recognition result; returning a second audio link having a score higher than a score threshold; and transmitting a second audio stream according to the second audio link (The processes disclosed in Koren, Figs. 8A-8C can be repeated, therefore teaches the instant claim).
Claim 10 recites substantially the same elements as claim 1, in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 10.
Regarding claim 11, Koren and Story disclosed the apparatus according to claim 10. Koren further disclosed, wherein: the acquiring module is further configured to acquire a new 
Regarding claim 12, Koren and Story disclosed the apparatus according to claim 10. Koren further disclosed a prompt module configured to receive a start signal to give a prompt tone or a prompt message (Koren, Fig. 8C, step 841).
Claims 13-14 and 16-18 recite substantially the same elements as claims 4-5 and 7-9, respectively, in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 4-5 and 7-9 applies equally as well to claims 13-14 and 16-18.
Claim 19 recites a picture book recognition system comprising an apparatus according to claim 10 and an apparatus according to 13, therefore the supporting rationale of the rejection to claims 10 and 13 applies equally as well to claim 19.
Claim 20 recites a device according to claim 1, is rejected under substantially the same rationale as claim 1. 
Claim 21 recites a device according to claim 4, is rejected under substantially the same rationale as claim 4. 
Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as obvious over Koren et al. and Sotry as applied to claims 4 and 13 above, further in view of Kim (US 2015/0138385).
Regarding claim 6, Koren and Story disclosed the method according to claim 5. 
Koren, [0110-0116] and Fig. 8C, step 846; Story, col. 15, lines 8-14).
Koren did not explicitly disclose but Kim disclosed 
recognizing the image as an image not included in the picture book, or an image of a cover of a new picture book if it does not match any of the inside page images of the corresponding picture book stored in the database (Kim, [0042], “If the image data stored in the digital annotation database and the captured image data (203) do not match successfully, then a notification message indicating that no matching image is found can be transmitted to the mobile device”). 
One of ordinary skill in the art would be motivated to combine Koren and Kim because both references disclosed the method and system for retrieving and playing back audio content corresponding to physical book content by recognizing the image of the book pages (Koren, Abstract; Kim, Abstract).
Claim 15 recites substantially the same elements as claim 6, in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        2/4/2021